                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
_____________________________________

UNITED STATES OF AMERICA,
                  Plaintiff,                  Case No. 1:20-cr-183-RJJ

                                              Hon. Robert Jonker
                                              Chief United States District Judge

v.




BARRY GORDON CROFT, JR.,
                        Defendant.
________________________________________________________________________/

        CERTIFICATE OF CONCURRENCE PURSUANT TO LCrR 12.4

       Pursuant to LCrR 12.4, Defense Counsel states that he has discussed the

relief sought in Defendant’s Motion to Modify Protective Order with AUSA Austin

Hakes on May 4, 2021 and Mr. Hakes has stated that he does not oppose entry of

the proposed modified protective order.



                                              Respectfully submitted:

     Dated: May 4, 2021                       /s/ Joshua A. Blanchard
                                              Joshua A. Blanchard (P72601)
                                              BLANCHARD LAW
                                              309 S. Lafayette St Ste 208
                                              PO Box 938
                                              Greenville, MI 48838
                                              josh@blanchard.law




                                          1
